OPINION
PER CURIAM.
Eara Nelson was convicted of indecency with a child and placed on probation. When his probation was revoked, he gave written notice of appeal and asked the trial court to provide a free reporter’s record for the appeal. See Tex.R.App. P. 20. After hearing evidence about Nelson’s financial status, the court denied his request. Nelson brings this mandamus proceeding, seeking to challenge the court’s order denying him a free reporter’s record. Id.
Although an appellant may contest the trial court’s denial of indigency status on appeal, he may not challenge it by petition for writ of mandamus. See Abdnor v. Ovard, 653 S.W.2d 793, 794 (Tex.Crim.App.1983); *958Hendren v. Paxson, 951 S.W.2d 496, 497 (Tex.App.—El Paso 1997, no pet.).
Accordingly, relator’s request for mandamus relief is denied.